Citation Nr: 9924958	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left shoulder. 

2.  Entitlement to service connection for degenerative 
arthritis of both knees. 

3.  Entitlement to service connection for a bruise to the 
middle and ring fingers of the right hand.

4.  Entitlement to service connection for arrhythmia. 

5.  Entitlement to service connection for rashes. 

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in June 
1998, a statement of the case was issued in August 1998, and 
a substantive appeal was received in September 1998.  The 
veteran is not represented in connection with his appeal. 

In June 1999, the veteran testified at a personal hearing 
before the undersigned member of the Board sitting at the RO.  
At that time, the veteran raised the issue of entitlement to 
service connection for left ear hearing loss.  This claim has 
not been developed and adjudicated by the RO and is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There are no medical diagnoses of current chronic 
disabilities involving a bruise to the middle and ring 
fingers of the right hand, rashes, or PTSD.

2.  There is no medical evidence of record of a nexus between 
degenerative arthritis of the left shoulder, degenerative 
arthritis of both knees, arrhythmia, or tinnitus, and the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
degenerative arthritis of the left shoulder, degenerative 
arthritis of both knees, a bruise to the middle and ring 
fingers of the right hand, arrhythmia, rashes, tinnitus, and 
PTSD are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Where a veteran who 
served for 90 days or more during a period of war develops 
arthritis or cardiovascular disease to a degree of 10 percent 
or more within one year from separation from such service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 
(1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498. 

With regard to the claims, there must be a medical diagnosis 
of current disability as well as medical evidence of a link 
to service.  A review of the claims file fails to reveal any 
medical diagnosis of any disability of the right hand, rashes 
or PTSD.  Although VA examination in May 1997 showed a 
disorder of the right wrist, it does not appear that any 
disorder involving the middle and ring fingers was observed.  
As to the claimed skin disorder, while the veteran has 
testified that he was then being treated for a skin condition 
of the feet, the May 1997 VA compensation examination 
specifically found the veteran's skin to be normal without 
lesions.  VA psychiatric examination in June 1997 resulted in 
no diagnosis of PTSD, and the examiner specifically commented 
that overall the veteran did not appear to be suffering from 
PTSD currently. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet.App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without medical 
diagnoses of current disability, the claims as to disability 
of the middle and ring fingers of the right hand, rashes and 
PTSD must be viewed as not well-grounded.  

The claims file does appear to include medical diagnoses of 
the remaining claimed disorders.  VA examination in May 1997 
resulted in medical diagnoses of arthritis of the left 
shoulder, arthritis of both knees, and arrhythmia.  Although 
not clear, it appears that VA audiological examination in 
June 1997 resulted in a diagnosis of tinnitus.  Further, with 
regard to the claim of disability involving fingers of the 
right hand, the Board notes that the May 1997 examination 
revealed degenerative arthritis of the right wrist.  

However, there is no medical evidence of record of a nexus 
between any of these currently diagnosed disorders and the 
veteran's military service.  As to arthritis of the knees, 
right wrist and arrhythmia, there are no medical records 
showing a continuity of symptoms from service.  As to the 
left shoulder, while a left shoulder contusion and strain was 
treated in April and May 1969 with an apparent separate 
injury or reinjury in November 1969, no residual shoulder 
disorder was noted on discharge examination or for many years 
thereafter.  It would appear that the left shoulder injuries 
during service were acute in nature and left no residual 
disability. With regard to arthritis of the right wrist noted 
on VA examination in 1997, assuming solely for the sake of 
argument that this diagnosed disorder is one and the same as 
the right hand disability claimed by the veteran, without 
medical evidence of a continuity of symptoms from the injury 
to the right hand during service, the claim is still not 
well-grounded.

In sum, with regard to a possible nexus between the currently 
diagnosed disorder and service, the Board is unable to find 
any medical evidence of a continuity of symptomatology from 
service.  The service separation examination in May 1970 
shows that the ears, heart and vascular system, and upper and 
lower extremities, were clinically evaluated as normal.  The 
evidence of record reflects no complaints, diagnosis, or 
treatment of the claimed disorders following service 
separation until 1990, nearly 20 years after service 
separation.  On his Application for Compensation, the veteran 
reported that he was first treated in 1990 for all of the 
claimed conditions.  Likewise, at a personal hearing in June 
1999 before the undersigned member of the Board the veteran 
testified that he took over-the-counter pain medicine for his 
knees and shoulders after service separation, but did not 
seek medical treatment until 1990, many years after service.  

While the veteran may sincerely believe that he suffers from 
certain disorders which are related to service, it should be 
emphasized that medical diagnoses and opinions as to medical 
causation cannot be rendered by a lay person.  As such, the 
veteran's statements and testimony as to such medical matters 
does not constitute evidence to render his claims well 
grounded under 38 U.S.C.A. § 5107(a); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board believes that the above 
discussion is sufficient to notify the veteran of the type of 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

The appeal is denied as to all issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

